Blodgett, J.
Plaintiffs imported certain cast-iron plates pertaining to and intended for a part of an “ice-machine.” They were charged with duty at 45 per cent, ad valorem, under clause 216 of Heyl’s Compilation, as a manufacture of iron not otherwise provided for. The plaintiffs claim these goods are dutiable, under clause 157 of Heyl, at one and one-quarter cents per pound, as “castings of iron not specially enumerated or provided for.” The proof shows the plates in question to be heavy cast-iron plates, intended as part of an “ice-machine.” They were not fitted and ready to be put into the machine without further work upon them, and therefore cannot be said to be a manufacture of iron; but they fall apparently and appropriately, it seems to me, under the description of “castings of iron not specially enumerated and provided for,” under section 2502, as amended by the act of March 3, 1883, Schedule C. These duties having been paid under protest, and appeal prosecuted and suit brought in apt time, I think the plaintiffs are entitled to recover.
The issues are found for the plaintiffs.